DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	IDS filed 8/6/2021 and 6/1/2021 are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,022,952. Although the claims at issue are not identical, they are not patentably distinct from each other as demonstrated below:
Instant Application
Patent No. 11,022,952
1. A method for optimizing utilization of a plurality of manufacturing apparatus during a work period in a manufacturing facility, the method comprising: 
1. A method for optimizing utilization of a plurality of manufacturing apparatus in a manufacturing facility, the method comprising: 


receiving user input of a work period for determining operator presence based calculations; 
receiving, by a processor, first electronic messages indicating apparatus time periods when ones of the plurality of manufacturing apparatus are in use, wherein said apparatus time periods include start and end times;

receiving, by a processor, first electronic messages comprising start times and end times indicating time periods when ones of the plurality of manufacturing apparatus are in use; 
receiving, by the processor, second electronic messages indicating operator time periods within ones of a plurality of work cells associated with the plurality of manufacturing apparatus from a plurality of sensors associated with the plurality of work cells; 
receiving, by the processor, second electronic messages indicating time periods of operator activity within ones of a plurality of work cells associated with the plurality of manufacturing apparatus from a plurality of sensors disposed in the work cells; 
accumulating, by the processor, one or more of each of the apparatus time periods and the operator time periods; 
accumulating, by the processor, one or more of each of the respective time periods of the first and second electronic messages; 
determining, by the processor, a number of operators in the manufacturing facility during the work period by determining numbers of overlapping active ones of the plurality of work cells during the work period; 
determining, by the processor, a number of operators in the manufacturing facility during the work period by determining numbers of simultaneously active ones of the plurality of the work cells, based on the second electronic messages; 
determining, by the processor, utilization of the plurality of manufacturing apparatus based on the number of operators and based on the operator time periods; and 
determining, by the processor, utilization of the plurality of manufacturing apparatus based on the number of operators and based on the time periods of operator activity and the work period; 

determining a total number of operators present in a work shift, where the work shift comprises a plurality of work periods that includes the work period, 
determining a total number of operators present in a work shift, where the work shift comprises a plurality of work periods that includes the work period; and

 providing a report regarding utilization of the plurality of manufacturing apparatus for analysis of use of the manufacturing apparatus, 
wherein the number of operators determined to be present in the work shift is a number of work cells each with operator activity in more than a pre-determined percentage of work periods in the work shift, and 
wherein the number of operators determined to be present in the work shift is the number of work cells each with operator activity in more than a pre-determined percentage of work periods in the work shift, 
wherein the total number of operators is a number of work cells with operator activity in more than a pre-determined percentage of the plurality of work periods.
wherein the total number of operators is the number of work cells with operator activity in more than a pre-determined percentage of the plurality of work periods, and 

wherein the work period is automatically determined for each activity detected in the work cell.


Instant Application
Patent No. 11,022,952
2. The method of claim 1, wherein the work period is determined for each activity detected in each of the plurality of work cells.
1. … wherein the work period is automatically determined for each activity detected in the work cell.
3. The method of claim 1, wherein at least one of the plurality of manufacturing apparatus is a welding apparatus.
2. The method of claim 1 wherein at least one of the plurality of manufacturing apparatus is a welding apparatus.
4. The method of claim 3, wherein the apparatus time period is an arc-on time period of the welding apparatus.
3. The method of claim 2 wherein the time period when the welding apparatus is in use is an arc on time period.
5. The method of claim 1, wherein the operator activity is detected via a presence sensor.
5. The method of claim 1 wherein the operator activity is detected via a presence sensor.
6. The method of claim 5, wherein the presence sensor is one or both of a motion detector and a camera.
6. The method of claim 5 wherein the presence sensor is one or both of a motion detector and a camera.
7. The method of claim 1, further comprising a step of providing a report regarding utilization of the plurality of manufacturing apparatus for analysis of use of the manufacturing apparatus
1. … providing a report regarding utilization of the plurality of manufacturing apparatus for analysis of use of the manufacturing apparatus
8. The method of claim 5, wherein the presence sensor is an acoustic sensor.
7. The method of claim 5 wherein the presence sensor is an acoustic sensor.
9. The method of claim 5, wherein the presence sensor is selected from the group consisting of an air flow sensor, a material clamp sensor, a pressure sensor, a current sensor, a light beam sensor, a floor mat sensor, a wireless sensor, a wearable sensor, and a proximity sensor.
8. The method of claim 5 wherein the presence sensor is selected from the group consisting of an air flow sensor, a material clamp sensor, a pressure sensor, a current sensor, a light beam sensor, a floor mat sensor, a wireless sensor, a wearable sensor, and a proximity sensor.
10. The method of claim 3, wherein the utilization is an arc on percentage based on detected operator activity in one of the plurality of work cells.
4. The method of claim 2 wherein the utilization is an arc on percentage based on detected operator activity in the work cell.

Claims 11-20 are rejected via an analysis similar to the one presented above.

Claim Objections
Claim 7 is objected to because of the following informalities:
Claim 7 is missing a period at the end of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1, 11, and 17 recite receiving electronic messages, accumulating time period, determining a number of operators, determining utilization of the plurality of manufacturing apparatus, and determining a total number of operators present in the work shift.
The limitations of receiving, accumulating, and determining, as draft,  are processes that under their broadest reasonable interpretation covers performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting “by a processor,” nothing in the claim elements precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “receiving, accumulating, and determining” in the context of this claim encompasses the user manually calculating time periods based on received data to determine the number of operators and apparatus utilization. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements of using a processor to perform the receiving, accumulating, and determining and sensors to transmit messages. The processor and sensors in the steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining percentages and sensors to transmit data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the receiving, accumulating, and determining steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 2, 10, 14, 15, and 20 merely elaborate on what values are used to make the determination, thus covers performance of the limitations in the mind and do not include additional elements that integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea.
Claims 3-6, 8, 9, 13, 16, and 19 only recite what the sensors or apparatus are and do not include additional elements that integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea.
Claims 7, 12, and 18 only recite providing a report or display information and do not include additional elements that integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT W CHANG whose telephone number is (571)270-1214. The examiner can normally be reached (M-F) 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT WEN-LIANG CHANG
Examiner
Art Unit 2119



/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119